DETAILED ACTION
This is a response to the Applicants' file on 7/1/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(1) as being anticipated by DeJonge (US Pub. No: 2021/0243859).
Regarding claim 1, DeJonge disclose in figures 1-2B, a method of controlling an intensity of a lighting load(figure 1, 102,104), the method comprising: generating, by a power converter circuit(120), a bus voltage across a bus capacitor(Cbus)(paragraph [0016]); control circuit (127 and 150) for controlling the magnitude of a load current conducted through the lighting load to adjust the intensity of the lighting load and measuring a voltage representative of a load voltage produced across the lighting load(paragraph [0019]);(memory no shown) for storing a value representative of the measured voltage as a learned voltage(paragraph[0020]); determining an operating parameter for the power converter circuit (120) as a function of the learned voltage; and the control circuits(127 and 150) controlling the power converter circuit(120) to charge the bus capacitor(Cbus) using open loop control according to the operating parameter until the magnitude of the bus voltage reaches a threshold. Paragraphs [0019, 0022-0024, 0026-0032, 0040].
Regarding claim 2, DeJonge disclose in figures 1-2B, further comprising: rendering a semiconductor switch of the power converter circuit (120) conductive for an on-time during each operating cycle of the power converter circuit. Paragraph [0017].
Regarding claim 3, DeJonge disclose in figures 1-2B, wherein determining an operating parameter for the power converter circuit (120) as a function of the learned voltage further comprises determining a pre-load on-time as a function of the learned voltage. 
Regarding claim 4, DeJonge disclose in figure 1, wherein controlling the power converter circuit(120) to charge the bus capacitor(Cbus) using open loop control according to the operating parameter further comprises rendering the semiconductor switch conductive for the pre-load on-time to charge the bus capacitor until the magnitude of the bus voltage reaches the threshold. Paragraphs [0017, 0026-0032, 0040].
Regarding claim 5, DeJonge disclose in figures 1-2B, the control circuits (127 and 150) for determining an operating parameter for the power converter circuit (120) as a function of the learned voltage further comprises determining the pre-load on-time based on a linear relationship between the learned voltage and the pre-load on-time.
Regarding claim 6, DeJonge disclose in figures 1-2B, further comprising: after the magnitude of the bus voltage exceeds the threshold, regulating the magnitude of the bus voltage towards a target bus voltage by adjusting the on-time of the semiconductor switch in response to the magnitude of the bus voltage. Paragraphs [0026-0032, 0040].
	Regarding claim 7, DeJonge disclose in figures 1-2B, wherein measuring a voltage representative of a load voltage produced across the lighting load further comprises measuring the magnitude of the bus voltage when the intensity of the lighting load is at approximately a high-end intensity. Paragraphs [0029, 0032, 0038].
	Regarding claim 8, DeJonge disclose in figures 1-2B, wherein the bus voltage is approximately equal to the load voltage developed across the lighting load. 
Regarding claim 9, DeJonge disclose in figures 1-2B, further comprising: determining the threshold as a function of the learned voltage.
	Regarding claim 10, DeJonge disclose in figures 1-2B, wherein measuring a voltage representative of a load voltage produced across the lighting load further comprises measuring the bus voltage to determine the learned voltage.
	Regarding claim 11, DeJonge disclose in figures 1-2B, a method of controlling an intensity of a lighting load(figure 1), the method comprising: receiving, by a power converter circuit(120), a bus voltage(Cbus); controlling, by the power converter circuit(120), a magnitude of a load current conducted through the lighting load to control the intensity of the lighting load(paragraph [0019]); (control circuits(127 and 150) for measuring the magnitude of a load voltage developed across an output capacitor of the power converter circuit(120); ( a memory no shown, paragraph [0020] for storing a value representative of the measured magnitude of the load voltage as a learned voltage; (the control circuits (127 and 150)) for determining an operating parameter for the power converter circuit (120) as a function of the learned voltage and controlling the power converter circuit(120) according to the operating parameter to charge the output capacitor until the magnitude of the load voltage reaches a threshold. Paragraphs [0019, 0022-0024, 0026-0032, 0040].
	Regarding claim 12, DeJonge disclose in figures 1-2B, further comprising: (the control circuits (127 and 150) for generate a target-current control signal that is received by an analog control loop circuit of the power converter circuit (120); wherein the analog control loop circuit is configured to control the magnitude of the load current in response to the target-current control signal. Paragraphs [0019, 0022-0024].
	Regarding claim 13, DeJonge disclose in figures 1-2B, wherein determining an operating parameter associated with the power converter circuit (120) as a function of the learned capacitor voltage comprises determining a magnitude to which to adjust the target-current control signal based on the learned capacitor voltage. Paragraphs [0019, 0022-0024].
	Regarding claim 14, DeJonge disclose in figures 1-2B, the control circuits (127 and 150) for  controlling the power converter circuit(120) according to the operating parameter to charge the output capacitor further comprises setting the magnitude of the target- current control signal based on the learned voltage to charge the output capacitor until the magnitude of the load voltage reaches the threshold. Paragraphs [0026-0032, 0040].
	Regarding claim 15, DeJonge disclose in figures 1-2B, further comprising: after the magnitude of the load voltage exceeds the threshold, setting the magnitude of the target-current control signal based on a target current for the load current; wherein the analog control loop circuit is configured to regulate the magnitude of the load current towards the target current. Paragraphs [0017, 0032, 0040].
	Regarding claim 16, DeJonge disclose in figures 1-2B, wherein measuring the magnitude of a load voltage further comprises measuring the magnitude of the load voltage when the LED light source is on.
	Regarding claim 17, DeJonge disclose in figures 1-2B, wherein controlling the power converter circuit(120) according to the operating parameter to charge the output capacitor further comprises controlling the LED drive circuit according to the operating parameter when the control circuit(150) is controlling the LED light source from off to on.
	Regarding claim 18, DeJonge disclose in figures 1-2B, wherein measuring the magnitude of a load voltage further comprises measuring the magnitude of the second voltage when the intensity of the lighting load is at approximately a low-end intensity.
	Regarding claim 19, DeJonge disclose in figures 1-2B, wherein measuring the magnitude of a load voltage further comprises measuring the magnitude of the second voltage when the lighting load is being faded from on to off. Paragraphs [0026,0032].
Regarding claim 20, DeJonge disclose in figures 1-2B, further comprising: determining the threshold as a function of the learned voltage.

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844